DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 3-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Loheide (US 2018/0192097), hereinafter referred to as Loheide, in view of Rawson (US 2010/0011012), hereinafter referred to as Rawson.

7.	Regarding claim 1, Loheide discloses a method for distributing an audiovisual content stored or produced live by a source to a display terminal in an audiovisual distribution system (fig. 1, paragraph 16 wherein stored content is distributed to plurality of users), said content being received by the terminal in the form of a succession of consecutive files, referred to as segments (fig. 1, paragraph 25 wherein content is distributed as segments), wherein the method comprises a procedure for launching the workflow executed by the terminal or by an intermediate device situated between the terminal and the workflow (fig.1, paragraph 33 wherein content packager executes code to receive content from source device in order to provide content to user device)
	However, Loheide is silent in regards to disclosing each segment being distributed to the terminal following a transmission of a request by said terminal and 
	Rawson discloses each segment being distributed to the terminal following a transmission of a request by said terminal and being obtained by an application of a workflow of at least one processing operation on a portion of the audiovisual content (fig. 1-3, paragraph 6 wherein various compression profiles are available to compress data stream of content for multiple client devices),
	comprising, for each segment:  obtaining a list of the at least one processing operation representing the workflow to be applied to the portion of the audiovisual content in order to obtain said segment, the workflow being defined responsive to a profile selected in a manifest comprising a set of profiles according in particular to transmission and processing constraints obtained by said terminal or the intermediate device, whereby the transmission and processing constraints comprise limitations in hardware or software which limit an ability of at least one operation of a series of predefined processing operations to be properly applied to the audiovisual content (fig. 1-3, paragraph 21 wherein the relevant data stream, transmission channel, and client processing capability characteristics are assembled, wherein stream compression is matched with device processing capabilities);
	running through the list and, for each processing operation, choosing a processing module in a set of a plurality of processing modules, each module being able to execute said processing operation and adding an identifier composed of an address and a port number of the processing module chosen in a request; the identifier appearing first in the request corresponding to a first processing module for which said request is intended (fig. 1-3, paragraph 19 wherein central server selects the proper selective compression module in relation to the client device capabilities to compress content);
	for each processing operation, adding to the request, (1) a content identifier identifying the portion of the content in the request that the workflow is to be applied to (fig. 1-3, paragraph 15-16 and 29 wherein system selects proper compression module from database to process desired content stream for client device);
	and transmitting said request to the first destination module in order to launch the execution of the workflow (fig. 1-3, paragraph 15-16 and 29 wherein system selects proper compression module from database to process desired content stream for client device).  Rawson (paragraph 6) provides motivation to combine the references wherein the data streams are communicated by assembling at the application host server device a compression profile for each data stream.  All of the elements are known.  Combining the references would yield the instant claims wherein content is processed for transmission based on known capability profile of client device to provide content to the device that can be processed.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 3, Rawson discloses the method according to claim 1, wherein each processing module for which said request is intended deletes its identifier of said request and retransmits the request to a new destination processing module in said workflow corresponding to the identifier appearing first in the request thus modified if, following said deletion, at least one identifier remains in said request, each processing module processing data corresponding to the portion of the content to be processed by the workflow as soon as these data are made available by the source or by a preceding (fig. 1-3, paragraph 21 wherein the relevant data stream, transmission channel, and client processing capability characteristics are assembled, wherein stream compression is matched with device processing capabilities).

9.	Regarding claim 4, Loheide discloses the method according to claim 1, wherein the first processing module for which the request is intended is the first processing module in the workflow in the order of application of the processing operations of the workflow, each processing module retransmitting the request to the processing module following it in the workflow, said request containing the data to be processed by the processing module following it in the workflow (fig. 1-2, paragraph 18 wherein request is packaged to provided content provider). 

10.	Regarding claim 5, Loheide discloses the method according to claim 1, wherein the first processing module for which the request is intended is the last processing module in the workflow in the order of application of the processing operations of the workflow, each processing module retransmitting the request to the processing module preceding it in the workflow, each response to a request received by a processing module containing the data to be processed by said processing module supplied by the processing module preceding it in the workflow (fig. 1-2, paragraph 38 wherein metadata discloses request for start point and end point of content) .
 
(fig. 1, paragraph 37 wherein identifier is conferred in content demand).

12.	Regarding claim 8, Loheide discloses the method according to claim 3, wherein, when a request is received, each processing module recovers the information representing the configuration parameters concerning it in the request (fig. 1-2, paragraph 21 wherein packaging system collects data from end users in different regions requesting content).

13.	Regarding claim 9, Loheide discloses the method according to claim 1, wherein, when the procedure for launching the workflow is executed by an intermediate device, the intermediate device receives a first request in accordance with an audiovisual-content broadcasting protocol and executes the procedure of launching the workflow from information representing the portion of the content and information representing the profile contained in the first request (fig.1, paragraph 33 wherein content packager executes code to receive content from source device in order to provide content to user device).

14.	Regarding claim 10, Loheide discloses the method according to claim 1, wherein, when the first processing module for which the request is intended is the last processing (fig. 1-2, paragraph 33 wherein content packager converts requested content using HTTP).

15.	Regarding claim 11, Loheide discloses a device in an audiovisual content distribution system stored or produced live by a source to a display terminal (fig. 1, paragraph 16 wherein stored content is distributed to plurality of users), said content being received by said terminal in the form of a succession of consecutive files, referred to as segments (fig. 1, paragraph 25 wherein content is distributed as segments).
	However, Loheide is silent in regards to disclosing each segment being distributed to the terminal following a transmission of a request by said terminal and being obtained by an application of a workflow of at least one processing operation on  a portion of the audiovisual content, wherein the device comprises at least one processor configured to execute a procedure of launching the workflow comprising, for each segment:  obtaining a list of the at least one processing operation representing the workflow to be applied to the portion of the audiovisual content in order to obtain said segment, the workflow having been defined responsive to a profile selected in a manifest comprising a set of profiles according in particular to transmission and processing constraints obtained by said device, whereby the transmission and 
	Rawson discloses each segment being distributed to the terminal following a transmission of a request by said terminal and being obtained by an application of a workflow of at least one processing operation on a portion of the audiovisual content, wherein the device comprises at least one processor configured to execute a procedure of launching the workflow comprising (fig. 1-3, paragraph 6 wherein various compression profiles are available to compress data stream of content for multiple client devices),
	for each segment:  obtaining a list of the at least one processing operation representing the workflow to be applied to the portion of the audiovisual content in order (fig. 1-3, paragraph 21 wherein the relevant data stream, transmission channel, and client processing capability characteristics are assembled, wherein stream compression is matched with device processing capabilities);
	running through the list and choosing, for each processing operation, a processing module in a set of a plurality of processing modules, each module being able to execute said processing operation, and adding an identifier composed of an address and a port number of the processing module chosen in a request; and the identifier appearing first in the request corresponding to a first processing module for which said request is intended (fig. 1-3, paragraph 19 wherein central server selects the proper selective compression module in relation to the client device capabilities to compress content);
	adding to the request, for each processing operation, (1) a content identifier identifying the portion of the content in the request that the workflow is to be applied to and (2) a configuration identifier and values of configuration parameters of the corresponding processing module, the configuration parameters having been obtained responsive to in particular the profile (fig. 1-3, paragraph 15-16 and 29 wherein system selects proper compression module from database to process desired content stream for client device);
	and transmitting said request to a first destination processing module in order to launch the execution of the workflow (fig. 1-3, paragraph 15-16 and 29 wherein system selects proper compression module from database to process desired content stream for client device).  Rawson (paragraph 6) provides motivation to combine the references wherein the data streams are communicated by assembling at the application host server device a compression profile for each data stream.  All of the elements are known.  Combining the references would yield the instant claims wherein content is processed for transmission based on known capability profile of client device to provide content to the device that can be processed.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

16.	Regarding claim 12, Loheide discloses a system for distributing an audiovisual content stored or produced live by a source to a display terminal, said content being received by said terminal in the form of a succession of consecutive files, referred to as segments (fig. 1-2, paragraph 32 wherein segments are of live or stored content), each segment being distributed to the terminal following a transmission of a request by said terminal and being obtained by an application of a workflow comprising at least one processing operation to a portion of said content (fig. 1, paragraph 37 wherein requested content segments are processed when requested), wherein the system comprises a device according to claim 11 and in that the system comprises, for each (fig. 1-2, paragraphs 17 and 39 wherein content requested may or may not include identifier); 
retransmit said request to another processing module in said workflow corresponding to the identifier appearing first in the request if, following said deletion, at least one identifier remains in said request (fig. 1-2, paragraph 18 wherein request is packaged to provided content provider); 
and process data corresponding to the portion of the content to be processed by the workflow as soon as these data are made available by the source or by a preceding processing module in the workflow (fig. 1, paragraph 37 wherein identifier is conferred in content demand).

17.	Regarding claim 13, Loheide discloses non-transitory storage medium, wherein they store a computer program comprising instructions for the implementation, by a device, of the method according to claim 1 when said program is executed by a processor of said device (fig. 1-2, paragraphs 63-64 wherein computer code can perform administering requested content to requesting end user devices).

s 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Loheide, in view of Rawson, in view of DiVincenzo (US 2017/0054800), hereinafter referred to as DiVincenzo.

19.	Regarding claim 2, Loheide and Rawson are silent in regards to disclosing the method according to claim 1, wherein the workflow is defined for each segment also from commands supplied by a user or automatically by equipment measuring performances of the audiovisual distribution system.
	DiVincenzo discloses the method according to claim 1, wherein the workflow is defined for each segment also from commands supplied by a user or automatically by equipment measuring performances of the audiovisual distribution system (fig. 1-2, paragraphs 17 and 34 wherein user request attributes for content is conferred to each segment).  DiVincenzo (paragraph 17) provides motivation to combine the references wherein the request specifies a particular segment of the streaming content.  All of the elements are known.  Combining the references would yield the instant claims wherein request is made for each segment.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

20.	Regarding claim 6, DiVincenzo discloses the method according to claim 5, wherein, prior to the transmission of the request to the processing module preceding it in the workflow, the current processing module checks whether it possesses the data that it must process or the data that it must transmit to the processing module following it in the workflow or to the terminal, the possession of said data by the current (fig. 1-2, paragraph 24 wherein server checks cache for availability of requested segment).

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424